DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 6/10/2022. The amendments filed on 6/10/2022 are entered.
The previous rejections of claims 5-6 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, the claim uses two “wherein” limitations in lines 1 and 2, and render the grammar of the claim language unclear. Examiner suggests removing the limitation “wherein the step of administering a plurality of acoustic waves delivered as shock waves or pressure pulses to the lung” or alternatively more clearly claim the relationship between the specific recited step of claim 1 and the amended claim limitations of lines 2-7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “or wherein the duration is further compressed by employing a very high frequency device of 1000 Hz or more” is stated in lines 16-17. It is not clear whether this limitation is an alternative to the emitted acoustic shock wave energy characteristics or whether it is meant as an optional additional limitation rather than the alternative. The limitation states that the duration is “further” compressed, but if claimed in an alternative to the “duration” limitation, it is unclear how the duration could be further compressed without that limitation also being required as part of the claim. For these reasons, it is unclear what the scope of the claim should be regarding this limitation and this renders the claim indefinite. 
Regarding claim 2, the limitation “wherein the lung disease or pulmonary disorder exhibits mucus on the lung tissue wherein the shock waves or pressure pulses thin the mucus in the lungs and allow the mucus to easily dislodge from the lung tissue further reduces the mucus symptoms of the lung disease or pulmonary disorder to recover breathing and respiratory performance due to the mechanical action generated by the pulsed acoustic shock wave or pressure pulse treatment” is stated in lines 2-7. This limitation positively recites the effectiveness of the treatment being a reduction of symptoms which is outside the scope of the claim as it involves the biological properties of the disease state within a patient. This disease property will vary between patients, conditions of the disease, and the administration of the acoustic waves and thus renders the claim element indefinite. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Regarding claim 5, the limitation “the reflexology zone” is stated in line 1 and while previously set forth in claim 4, the limitation was claimed in the alternative. If “a reflexology zone” of claim 4 is not selected, then it renders the reflexology zone of claim 5 as indefinite and the scope of the limitation is unclear. The acoustic shock or pressure pulses that are directed to a reflexology zone must be again further recited in claim 5 to then subsequently further limit the reflexology zone to an extremity of a limb. 
Regarding claim 19, the limitation “or wherein the duration is further compressed by employing a very high frequency device of 1000 Hz or more” is stated in lines 14-15. It is not clear whether this limitation is an alternative to the emitted acoustic shock wave energy characteristics or whether it is meant as an optional additional limitation rather than the alternative. The limitation states that the duration is “further” compressed, but if claimed in an alternative to the “duration” limitation, it is unclear how the duration could be further compressed without that limitation also being required as part of the claim. For these reasons, it is unclear what the scope of the claim should be regarding this limitation and this renders the claim indefinite. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 3-4, 6-14, and 17 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plante (U.S. Pub. No. 20040097850) hereinafter Plante, in view of Warlick et al. (U.S. Pub. No. 20180296432) hereinafter Warlick, in further view of Kaila (U.S. Pub. No. 20190192377) hereinafter Kaila.  
Regarding claim 1, primary reference Plante teaches:
A method of treating a patient exhibiting a lung disease or pulmonary disorder by applying shock waves or acoustic pulses directed to impinge lung tissue of the lung or lungs exhibiting a lung disease or pulmonary disorder (abstract; [0015]; [0028], cystic fibrosis), comprises the steps of: 
activating an acoustic shock wave or acoustic wave generator or source to emit acoustic shock waves or pressure pulses from a fixed acoustic wave source or a handheld shock wave or pressure pulse head ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031]); and 
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031])
the plurality of acoustic waves in a pressure pulse or shock wave pattern being directed to a portion of the lung exhibiting the lung disease or pulmonary disorder ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber, with the lungs exhibiting cystic fibrosis considered to be the lung disease as claimed; [0031]).
Primary reference Plante further fails to teach:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the lung tissue
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0062]; [0084], exit window utilized with the pressure pulse/shockwave generator; [0085], exit window 17; [0088], “the membrane”; [0091], “to the acoustic exit window (17), which can, for example, be an acoustic transparent membrane”; [0097], “Because of the plane surface of the accelerated metal membrane of this pressure pulse/shock wave generating element, it emits nearly plane waves which are indicated by lines 51”;   [0098]; [0101], “The illustrated shock wave applicator 43 has a flexible membrane at an end of the applicator 43 which transmits the acoustic waves when coupled to the skin by using a fluid or acoustic gel.”; [0102], flexible membrane) of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the tissue ([0062], “The unfocused waves can be divergent or near planar and having a low-pressure amplitude and density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2 or less, most typically below 0.2 mJ/mm2.”; [0072], describes energy ranges less than the claimed energy value; [0074], further describe energy ranges under the claimed 10.0 mJ/mm2 value).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante to incorporate the membrane of the acoustic wave source as well as the acoustic energy levels as taught by Warlick because the energy transmissions can eliminate a localized focus point within the tissue and can be effective in stimulating a cellular response without creating localized hemorrhaging caused by rupturing cavitation bubbles in the tissue of the target site. This reduces pain for the patient and enhances the overall treatment procedure while maintaining the minimum required energy intensity of the acoustic impulses ([0063]; [0067]; [0069]).  
	Primary reference Plante further fails to teach:
Asymmetric acoustic shock waves
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle or wherein the duration is further compressed by employing a very high frequency device of 1000 Hz or more.
However, the analogous art of Kaila of an acoustic shock wave therapeutic method (abstract) teaches:
Asymmetric acoustic shock waves ([0063]-[0064] teaches to asymmetric shock waves; [0100] asymmetric wave pattern) 
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle or wherein the duration is further compressed by employing a very high frequency device of 1000 Hz or more ([0020], describes the rise times below 100 nano-seconds and amplitudes above 0.1 MPa; [0060], further teaches to the energy density and peak pressure below 3 microseconds; [0063]-[0064]; [0100]; examiner notes that the limitation of “or wherein the duration is further compressed by employing a very high frequency device of 1000 Hz or more” is claimed in the alternative and therefore the broadest reasonable interpretation of the claim language does not require both the emitted acoustic shock wave waveform characteristics limitations and the very high frequency device limitations, but rather one of the limitations in the alternative).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante and Warlick to incorporate the emitted acoustic shock wave energy and waveform characteristics as taught by Kaila because the energy characteristics of the acoustic waves with the asymmetric profiles and energy values form the most effective version of acoustic based “shock waves” that are highly efficient at destroying undesirable tissue conditions (reducing into small fragments) within the body, while passing through healthy tissue without causing any additional side effects such as bruising from cell rupturing (Kaila, [0060]-[0065]).  
Regarding claim 2, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further teaches:
wherein the step of administering a plurality of acoustic waves delivered as shock waves or pressure pulses to the lung, wherein the lung disease or pulmonary disorder exhibits mucus on the lung tissue wherein the shock waves or pressure pulses thin the mucus in the lungs and allow the mucus to easily dislodge from the lung tissue further reduces the mucus symptoms of the lung disease or pulmonary disorder to recover breathing and respiratory performance due to the mechanical action generated by the pulsed acoustic shock wave or pressure pulse treatment. ([0029], “The excitation of the bronchial walls by the propagated waves dislodges viscous mucus or bronchial secretions so as to reactivate the normal beats of the pulmonary cilia, helping the secretions follow their natural path. This eventually induces cough and then expectoration of the secretions. The duration of the application of the above described treatment to the patient generally varies between approximately 20 to 30 minutes, depending on the selected site on the thorax as well as the patient's condition and body structure, and may be adjusted by the patient according to his reaction to the effects of the waves”, by dislodging the viscous mucus and bronchial secretions, symptoms can be reduced of cystic fibrosis. See also [0004]-[0006] for further background info on symptoms and features of the lung disease).
Regarding claim 3, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further teaches:
wherein the lung disease or pulmonary disorder is one of asthma, bronchitis, Chronic Obstructive Pulmonary Disease (COPD), cystic fibrosis, emphysema, Idiopathic pulmonary fibrosis (IPF), flu, lung cancer, obstructive sleep apnea, pleurisy, pneumonia, or tuberculosis (TB) ([0015]; [0028], cystic fibrosis; [0029]; See also [0004]-[0006] for further background on cystic fibrosis).
Regarding claim 4, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further teaches:
wherein the treatment further comprises administering acoustic shock waves or pressure pulses directed to an area of the lung, or to a reflexology zone to treat the lung disease or pulmonary disorder ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber, with the lungs exhibiting cystic fibrosis considered to be the lung disease as claimed; [0031]).
Regarding claim 5, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 4. Primary reference Plante further fails to teach:
wherein the reflexology zone is at an extremity of a limb
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the reflexology zone is at an extremity of a limb ([0009]; [0010], “The reflexology zone or region underlies the patient's skin in a region of a foot or hand”; [0011]; [0013]; [0036], reflexology zone; figures 11-12 show reflexology zones of either a foot or a hand which form extremities of a limb; figure 13 shows the foot reflexology zones which includes a lung zone, which would be utilized in the combined invention of Plante and Warlick; [0062]; [0066]-[0067]; [0069], reflexology zone; [0070]-[0073]; see also [0102]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the use of a reflexology zone of an extremity for purposes of treatment as taught by Warlick because according to reflexology theory, application of pressure to feet, hands, or ears sends a calming message from the peripheral nerves in these extremities to the central nervous system, which in turn signals the body to adjust the tension level. This enhances overall relaxation, removes stress, brings internal organs and their systems into a state of optimum functioning, and increases blood supply which brings additional oxygen and nutrients to cells and enhances waste removal. It positively affects the circulatory, respiratory, endocrine, immune, and neuropeptide systems in the body (Warlick, [0036]).
Regarding claim 6, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 5. Primary reference Plante further fails to teach:
wherein the extremity is a hand or foot
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the extremity is a hand or foot ([0009]; [0010], “The reflexology zone or region underlies the patient's skin in a region of a foot or hand”; [0011]; [0013]; [0036], reflexology zone; figures 11-12 show reflexology zones of either a foot or a hand which form extremities of a limb; figure 13 shows the foot reflexology zones which includes a lung zone, which would be utilized in the combined invention of Plante and Warlick; [0062]; [0066]-[0067]; [0069], reflexology zone; [0070]-[0073]; see also [0102]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the use of a reflexology zone of an extremity of a hand or foot for purposes of treatment as taught by Warlick because according to reflexology theory, application of pressure to feet, hands, or ears sends a calming message from the peripheral nerves in these extremities to the central nervous system, which in turn signals the body to adjust the tension level. This enhances overall relaxation, removes stress, brings internal organs and their systems into a state of optimum functioning, and increases blood supply which brings additional oxygen and nutrients to cells and enhances waste removal. It positively affects the circulatory, respiratory, endocrine, immune, and neuropeptide systems in the body ([0036]). 
Regarding claim 7, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the plurality of acoustic waves in the pressure pulse or shock wave pattern from the exit window or membrane of the fixed acoustic wave source or handheld shock wave or pressure pulse head coupled to the patient's skin are less than 1.0 mJ/mm2 per shock wave or pressure pulse
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the plurality of acoustic waves in the pressure pulse or shock wave pattern from the exit window or membrane of the fixed acoustic wave source or handheld shock wave or pressure pulse head coupled to the patient's skin are less than 1.0 mJ/mm2 per shock wave or pressure pulse ([0062], “The unfocused waves can be divergent or near planar and having a low-pressure amplitude and density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2 or less, most typically below 0.2 mJ/mm2.”; [0072], describes energy ranges less than the claimed energy value; [0074], further describe energy ranges under the claimed 1.0 mJ/mm2 value).
Regarding claim 8, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a spherical device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a spherical device ([0020], “or spherical reflector/reflecting or emitting elements”; [0099], spherical surfaces; [0101], “spherical acoustic shock wave device can be used to generate the desired waves”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the spherical device as the acoustic wave generator as taught by Warlick because the spherical device forms a simple substitution of one known element (acoustic transducer of Plante) for another (spherical device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0020]; [0099]; [0101]). 
Regarding claim 9, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a ballistic device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a ballistic device ([0013], ballistic source; [0091]; [0101], ballistic shock wave device).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the ballistic device as the acoustic wave generator as taught by Warlick because the ballistic device forms a simple substitution of one known element (acoustic transducer of Plante) for another (ballistic device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]; [0091]; [0101]). 
Regarding claim 10, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or Fixed applicator source is a radial device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or Fixed applicator source is a radial device ([0013], radial shock wave source).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the radial device as the acoustic wave generator as taught by Warlick because the radial device forms a simple substitution of one known element (acoustic transducer of Plante) for another (radial device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]). 
Regarding claim 11, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is an electrohydraulic device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is an electrohydraulic device ([0013]; [0102], “an electrohydraulic acoustic shock wave generator”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the electrohydraulic device as the acoustic wave generator as taught by Warlick because the electrohydraulic device forms a simple substitution of one known element (acoustic transducer of Plante) for another (electrohydraulic device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]; [0102]). 
Regarding claim 12, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a piezoelectric device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a piezoelectric device ([0013]; [0101], piezoelectric shock wave device).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the piezoelectric device as the acoustic wave generator as taught by Warlick because the piezoelectric device forms a simple substitution of one known element (acoustic transducer of Plante) for another (piezoelectric device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]; [0101]). 
Regarding claim 14, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is an electromagnetic device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is an electromagnetic device ([0013]; [0052], electromagnetic shock wave emitter; [0091], electromagnetic shock wave generation; [0097], electromagnetic flat coil as the generating element; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the electromagnetic device as the acoustic wave generator as taught by Warlick because the electromagnetic device forms a simple substitution of one known element (acoustic transducer of Plante) for another (electromagnetic device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]; [0052]; [0091]; [0097]-[0098]). 
Regarding claim 17, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a pulsed wave device ([0015], acoustic waves generated teach to the “pulsed wave device” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pulsed wave device”; [0029], describes emission of the pressure pulses for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031]).
Regarding claim 19, primary reference Plante teaches:
 A method to improve lung capacity by applying shock waves or acoustic pulses or continuous waves directed to tissue of the lung or lungs (abstract; [0015]; [0029], dislodging mucus which is considered to improve lung capacity), comprises the steps of: 
activating an acoustic shock wave or acoustic wave generator or source to emit acoustic shock waves or pressure pulses from a fixed acoustic wave source or a handheld shock wave or pressure pulse head ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031]); and 
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031])
the plurality of acoustic waves in a pressure pulse or shock wave pattern being directed to a portion of the lung ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber, with the lungs exhibiting cystic fibrosis considered to be the lung disease as claimed; [0031]).
Primary reference Plante fails to teach:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the lung tissue
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0062]; [0084], exit window utilized with the pressure pulse/shockwave generator; [0085], exit window 17; [0088], “the membrane”; [0091], “to the acoustic exit window (17), which can, for example, be an acoustic transparent membrane”; [0097], “Because of the plane surface of the accelerated metal membrane of this pressure pulse/shock wave generating element, it emits nearly plane waves which are indicated by lines 51”;   [0098]; [0101], “The illustrated shock wave applicator 43 has a flexible membrane at an end of the applicator 43 which transmits the acoustic waves when coupled to the skin by using a fluid or acoustic gel.”; [0102], flexible membrane) of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the tissue ([0062], “The unfocused waves can be divergent or near planar and having a low-pressure amplitude and density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2 or less, most typically below 0.2 mJ/mm2.”; [0072], describes energy ranges less than the claimed energy value; [0074], further describe energy ranges under the claimed 10.0 mJ/mm2 value).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante to incorporate the membrane of the acoustic wave source as well as the acoustic energy levels as taught by Warlick because the energy transmissions can eliminate a localized focus point within the tissue and can be effective in stimulating a cellular response without creating localized hemorrhaging caused by rupturing cavitation bubbles in the tissue of the target site. This reduces pain for the patient and enhances the overall treatment procedure while maintaining the minimum required energy intensity of the acoustic impulses ([0063]; [0067]; [0069]).  
	Primary reference Plante further fails to teach:
Asymmetric acoustic shock waves
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle or wherein the duration is further compressed by employing a very high frequency device of 1000 Hz or more.
However, the analogous art of Kaila of an acoustic shock wave therapeutic method (abstract) teaches:
Asymmetric acoustic shock waves ([0063]-[0064] teaches to asymmetric shock waves; [0100] asymmetric wave pattern) 
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle or wherein the duration is further compressed by employing a very high frequency device of 1000 Hz or more ([0020], describes the rise times below 100 nano-seconds and amplitudes above 0.1 MPa; [0060], further teaches to the energy density and peak pressure below 3 microseconds; [0063]-[0064]; [0100]; examiner notes that the limitation of “or wherein the duration is further compressed by employing a very high frequency device of 1000 Hz or more” is claimed in the alternative and therefore the broadest reasonable interpretation of the claim language does not require both the emitted acoustic shock wave waveform characteristics limitations and the very high frequency device limitations, but rather one of the limitations in the alternative).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante and Warlick to incorporate the emitted acoustic shock wave energy and waveform characteristics as taught by Kaila because the energy characteristics of the acoustic waves with the asymmetric profiles and energy values form the most effective version of acoustic based “shock waves” that are highly efficient at destroying undesirable tissue conditions (reducing into small fragments) within the body, while passing through healthy tissue without causing any additional side effects such as bruising from cell rupturing (Kaila, [0060]-[0065]).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Plante, in view of Warlick, in further view of Kaila as applied to claim 1 above, and further in view of Del Giglio (U.S. Pub. No. 20080009885) hereinafter Del Giglio.  
Regarding claim 13, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a laser device
However, the analogous art of Del Giglio of an ultrasound generator for forming waves within a treatment area (abstract) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a laser device ([0089]; claims 18 and 19 discuss the pulsed focused laser beam as the shock wave generation, which teaches to a laser device as claimed).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the laser device as the acoustic wave generator as taught by Del Giglio because the laser device forms a simple substitution of one known element (acoustic transducer of Plante) for another (pulsed focused laser beam of Del Giglio) to obtain predictable results of producing shockwaves within a tissue region (Del Giglio, [0089]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791